Citation Nr: 0621527	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  03-34 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
bilateral tinnitus

2.  Entitlement to a rating in excess of zero percent, on 
appeal from the initial award of service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
September 1963.

This appeal is from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Indianapolis, Indiana, 
Regional Office (RO).

The issues of initial evaluation of bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.

CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, No. 05-7168, --- F.3d. 
--- , 2006 WL 1667936 (C.A. Fed June 19, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 2006 WL 
1667936 (C.A. Fed June 19, 2006), the Federal Circuit 
concluded that the CAVC erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.


REMAND

The veteran's claim for a higher initial rating for bilateral 
hearing loss suffers from procedural and evidentiary 
irregularities.

The veteran had a formal RO hearing in June 2005.  The 
hearing officer noted for the record the presence of the 
veteran, his service organization representative, and Mr. J.  
The hearing officer noted that the veteran had "waived his 
right to allow Mr. J[] to present testimony.  The hearing 
stated for the record that she swore in the veteran.  Mr. 
[redacted] spoke on the record.

Regulation provides, "All testimony will be under oath or 
affirmation.  The claimant is entitled to produce witnesses 
. . .."  38 C.F.R. § 3.103(d)(2) (2005).  As the hearing 
officer noted, the veteran had a right to have Mr. J. 
testify.  He waived that right.  The administration of an 
oath to the veteran and not to Mr. J. is consistent with the 
intent that Mr. J. not testify.  Mr. J. ought not to have 
testified.  His statement was not under oath.  His capacity, 
competence, or qualification is not of record.  The RO should 
resolve the matter whether Mr. J's statements are testimony 
in this case, and if so, in what capacity he testified.  

The evidence must be clarified and further developed.  There 
are four audiology reports of record, two from VA 
compensation examinations and one each from two different 
private facilities.  The two VA reports and the later of the 
two private reports are materially consistent, i.e., they 
support the same disability rating.  The earlier private 
report is substantially different, i.e., it supports a 
different disability rating.  The earlier VA examination 
report, July 2003, noted that March 2003 test results from VA 
Audiology clinic were not consistent with the current 
examination.  The March 2003 VA audiology clinical results 
are not of record.

Regulation requires that a state-licensed audiologist perform 
hearing examinations used for VA rating purposes, and the 
test must include a Maryland CNC controlled speech 
discrimination test.  38 C.F.R. § 4.85 (2005).  The private 
examiners did not state whether they were state licensed.  On 
this record, the Board cannot determine whether the private 
reports are admissible evidence.

The later private examiner reported speech discrimination 
based on the Maryland CNC test administered at two volumes 
and a different result at each volume.  The earlier private 
report also reported testing speech discrimination at two 
volumes, but the report did not identify the test.  VA uses 
the Maryland CNC test, but neither VA report identified the 
volume of the speech discrimination test.  If inquiry reveals 
that either or both private reports are admissible for VA 
rating purposes, the Board cannot tell if comparison of the 
tests is comparing apples to apples.

Accordingly, the case is REMANDED for the following action:

1.  Resolve the question whether the June 
2005 statements of Mr. J. are admissible 
as hearing testimony under 38 C.F.R. 
§ 3.103(d)(2):  Supplement the record to 
show that the statements are admissible 
hearing testimony, or take remedial action 
to render them admissible if possible 
followed by documentation of their 
admissibility, or supplement the record to 
show that they are not admissible hearing 
testimony.

2.  Obtain the March 2003 VA audiology 
clinic test results to which the July 2003 
VA compensation examiner referred.

3.  Request the Audiology Hearing Care of 
Madison, Indiana, and University Audiology 
Associates of Louisville, Kentucky, to 
provide statements affirming that the 
veteran's puretone audiometry and 
controlled speech discrimination tests of 
June 2003 and May 2004, respectively, were 
performed by a state-licensed audiologist.

*	Request Audiology Hearing Care to 
report whether it used the Maryland 
CNC speech discrimination test for 
the June 2003 examination.

*	  If and only if Audiology Hearing 
Care or University Audiology 
Associates reports that a state-
licensed audiologist performed its 
tests of the veteran, request VA to 
report the volume or volumes at which 
it administered the veteran's 
controlled speech discrimination 
tests in July 2003 and December 2004, 
or report explicitly that that 
information is unavailable.

*	If and only if Audiology Hearing Care 
or University Audiology Associates 
reports that a state-licensed 
audiologist performed its tests of 
the veteran, request a qualified VA 
practitioner to write a report 
explaining the significance of the 
test volumes among the several speech 
discrimination tests and whether the 
private speech discrimination results 
can be validly compared with the VA 
speech discrimination results.

3.  Readjudicate the claim at issue.  If 
it remains denied, provide the appellant 
and his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


